Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 5 January 2021 have been entered. Claims 1-20 have been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 8, and 15 being independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Gordy on 2/25/2021.

The application has been amended as follows: 
In claim 13 line 1, change “the virtual objects” to --the plurality of virtual objects--.
In claim 17 line 8, change “; and” with --.-- .  Replace the “; and” with a period at the end of the claim.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following references were considered (among others) in determining the patentability of claims 1-20:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the plurality of virtual objects comprising a maximum number of virtual objects to arrange within the sub-container, wherein the plurality of virtual objects are arranged in groups within the sub-container based on similarities in shape within each of the groups of virtual objects.
In the 12/17/2020 interview, Lehmann et al. (“Lehmann”, US Pre-Grant Publication 20130218799 A1) was suggest as disclosing this limitation.  Lehmann [0039] provides packing instructions for a box, where the largest items are placed closer to the bottom.  After further consideration, Lehmann does not disclose arranging the sub-container based on shape.  For example, a sphere and a cube can have the same approximate size, but spheres and cubes are different shapes.

Regarding claim 8, in light of the allowance of claim 1, the system in claim 8 is similar and performed by the method in claim 1. Therefore, claim 8 is allowed for the same reasons as claim 1.

Regarding claim 15, in light of the allowance of claim 1, the medium in claim 15 is similar and performed by the method in claim 1. Therefore, claim 15 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVEN Z ELBINGER/Examiner, Art Unit 2613